DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Application filed 11/14/2019. 
The status of the Claims is as follows:
Claims 1-16 have been amended;
Claims 17 and 18 are new;
Claims 1-18 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/14/2019 was filed after the mailing date of the Application on 11/14/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the lidding sheets" in line 4 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 9, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Michellon et al. (US 6094890; Michellon) in view of TAKAMATSU (US 20160001901) .

Claim 1 Michellon teaches an installation for producing containers by thermoforming (Fig. 1), wherein a thermoplastic substrate (12) is driven in a series of processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) along a conveying direction the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) comprising at least one station (24) for heating the substrate (12) and one station for thermoforming (26) containers in the heated substrate (12), each processing station defining a processing length measured in the conveying direction, (Col 3 lines 10-19)

Characterized in that the installation (Fig. 1) comprising a plurality of basic conveyors (62, 18, 48) for driving the thermoplastic substrate (12) in the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44), the thermoplastic substrate (12) comprising a plurality of basic sheets (Col 5 lines 11-27), each basic conveyor (18, 48) configured to drive, in the processing stations(10, 24, 26, 36, 50, 38, 40, 42, 44), a basic sheet (12) the basic conveyors (18, 48) cooperating with a travel track (20) 

However, Michellon does not expressly teach each basic conveyor configured to drive a basic sheet whose length, measured in the conveying direction, is substantially equal to the processing length, and the respective movements of the basic conveyors being controlled according to respective movement control instructions generated by the control unit

TAKAMATSU teaches an installation for packaging molded articles (Fig. 3) that includes configuring plurality of basic conveyors (146, 160) to drive, in processing stations (141, 143, 144, 145), a basic sheet (BF) whose speed, measured in the conveying direction, is substantially equal to the processing speed, the basic conveyors (146, 160) cooperating with a travel track (path of BF; par 40) and the respective movements of the basic conveyors (146, 160) being controlled according to respective movement control instructions generated by the control unit (180) (par 49) Where the Examiner has interpreted the limitation “length” referring to the basic sheet to be 

Therefore it would be obvious to one of ordinary skill of the art before the effective filing date of the application to modify installation of Michellon to include a control unit that adjusts the speed of the conveyors to synchronize the speed of the basic sheet with the speed of the processing station as taught by Takamatsu since par 11-16 of Takamatsu suggests that such a modification provides stably manufactured packages at high speeds for the purposes of improving the efficiency of the installation. 

Regarding Claim 2 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses the track (20) forms a loop comprising a forward path (annotated Fig. 1) on which the basic conveyors (18, 48) circulate to successively place the basic sheets (Col 5 lines 11-27) convey in the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44), and a backward path (annotated Fig. 1), on which the basic conveyors (18, 48) circulate to return to the upstream of the installation (Fig. 1).

    PNG
    media_image1.png
    531
    1245
    media_image1.png
    Greyscale

Regarding Claim 9 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) are disposed on a same side along the track (20) (Fig. 1) 

Regarding Claim 10 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, and 44) are supported by supports also disposed on said same side of the track (20) (Col 5 lines 1-10)

Regarding Claim 12 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses the basic conveyors (18, 48) comprise grippers (90) configured to grip a single gripping edge of the basic sheets (12), the grippers (90) of the basic conveyors (12, 48) conveying the basic sheets (12) being all located on the same side of the track (20). (Fig. 1) (Col 6 lines 23-30)

Claim 13 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses a support (84) for the basic sheets (12) defining a work plane in the different processing stations. (Col 5 65- Col 6 line 7)

Claims 3-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Michellon et al. (US 6094890; Michellon) in view of TAKAMATSU (US 20160001901) as applied to Claim 1 above and further in view of  BELLANTE US (20160207658). 

Regarding Claim 3 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon discloses a plurality of basic conveyors (18, 48) for driving the thermoplastic substrate (12) in the processing stations (10, 24, 26, 36, 50, 38, 40, 42, and 44)

Michellon does not expressly teach each basic conveyor configured to drive a basic sheet whose length, measured in the conveying direction, is substantially equal to the processing length, and the respective movements of the basic conveyors being controlled according to respective movement control instructions generated by the control unit where the position of the basic conveyors with respect to the processing stations is detected. 

TAKAMATSU teaches an installation for packaging molded articles (Fig. 3) that includes configuring plurality of basic conveyors (146, 160) to drive, in processing stations (141, 143, 144, 145), a basic sheet (BF) whose speed, measured in the conveying direction, is substantially equal to the processing speed, the basic conveyors (146, 160) cooperating with a travel track (path of BF; par 40) and the respective movements of the basic conveyors (146, 160) being controlled according to respective movement control instructions generated by the control unit (180) (par 49)


However the modified invention of Michellon in view of Takamatsu does not expressly teach the position of the basic conveyors with respect to the processing stations is detected. 

Bellante teaches a conveyor used in a packaging machine that includes a controller (par 62) that controls the movements of the conveyor (5) through a plurality of processing stations (2, 3, 4) and further the position of the conveyor with respect to the processing stations is detected (par 7, 83) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of Takamatsu with the conveyor and corresponding controller where the controller detects the positions of the conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 4 the modified invention of Michellon in view of Takamatsu and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that 

Bellante further teaches each processing station  (2, 3, 4) has a detector configured to generate information on the position (par 79), relative to the considered processing station (2, 3, 4), of a mover (11) conveyed by a given basic conveyor (5) , the control unit (par 62) being configured to generate, based on said position information, an instruction for controlling the movement of said given basic conveyor (5) (par 7, 83) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of Takamatsu with the conveyor and corresponding controller where the controller detects the positions of the conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 5 the modified invention of Michellon in view of Takamatsu and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) Takamatsu teaches a control unit (180) for controlling a plurality of conveyors (146, 160). 
 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of Takamatsu with the conveyor and corresponding controller where the controller detects the positions of the conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 6 the modified invention of Michellon in view of Takamatsu and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) Takamatsu teaches a control unit (180) for controlling a plurality of conveyors (146, 160). 

Bellante further teaches the movement control instructions comprise movement speed instructions and acceleration instructions (par 37-40) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)



Regarding Claim 7 the modified invention of Michellon in view of Takamatsu and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) Takamatsu teaches a control unit (180) for controlling a plurality of conveyors (146, 160). 

Bellante further teaches the basic conveyor (5) is equipped with a basic motorization, the movement control instructions comprising instructions for activating the basic motorizations of the basic conveyor (5) (par 37-40) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of Takamatsu with the conveyor and corresponding controller where the controller detects the positions of the conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 8 the modified invention of Michellon in view of Takamatsu and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) Takamatsu teaches a control unit (180) for controlling a plurality of conveyors (146, 160). 

Bellante further teaches the basic motorization comprises a first part of an electric motor (par 22, 38, 58) and the track (10) is equipped with a multiplicity of magnetic windings (par 35) selectively powered by the control unit and forming the second part of the electric motor (par 42-43, 59, 79) providing incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyor. (par 84)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of Takamatsu with the conveyor and corresponding controller where the controller detects the positions of the conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Regarding Claim 18 the modified invention of Michellon in view of Takamatsu and Bellante teaches the invention as described above. Michellon teaches a plurality of basic conveyors (18, 48) that drive a basic sheet (Col 5 lines 11-27) Takamatsu teaches a control unit (180) for controlling a plurality of conveyors (146, 160). 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the conveyors and corresponding  controller of Michellon in view of Takamatsu with the conveyor and corresponding controller where the controller detects the positions of the conveyors with respect to the processing stations of Bellante since par 7, 83-84 of Bellante suggests that such a modification would provide incremental control over the conveyors for the purposes of optimizing the interfacing between the processing stations and the control of the conveyors. 

Claims 11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Michellon et al. (US 6094890; Michellon) in view of TAKAMATSU (US 20160001901) as applied to claim 1 above and further, in view of Braber US 3874143

Regarding Claim 11 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses an input station (10) in which a strip of thermoplastic material (Col 4 lines 53-60) is fed along a supply direction transverse to the conveying direction (Col 5 lines 11-28) and 

However, Michellon in view of Takatsu does not expressly teach in which basic sheets (12) whose length is defined by the width of the strip of thermoplastic material are cut in said strip of thermoplastic materials. 



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the input station of Michellon in view of Takamatsu with the input station of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides variable sized basic sheets increasing flexibility of the installation for the purposes of improving the efficiency of the installation. 

Regarding Claim 14 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) further comprise a station for filling (38) the thermoformed containers and a station for closing (40, 42) the containers by application of the lidding sheets (Col 6 lines 40-43) on the basic sheets (12) including the thermoformed containers,

However, Michellon in view of Takatsu does not expressly teach the installation further comprising an upstream cutting tool configured to cut out waste areas in the basic sheets prior to the application of the lidding sheets, and a downstream cutting tool configured to cut out corresponding waste areas in the lidding sheets.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches an upstream cutting 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the installation of Michellon in view of Takamatsu with the upstream and downstream cutting stations of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides a predetermined degree of difficulty in opening the packaging for the purposes of improving the quality control of the installation. 

Regarding Claim 15 the modified invention of Michellon in view of Takamatsu and Braber teaches the invention as described above. Michellon further discloses a lidding material (Col 6 lines 40-45)

However, Michellon in view of Takamatsu does not expressly teach a strip of lidding material is fed along a direction transverse to the conveying direction and lidding sheets are cut in said strip of lidding material, so that the length of the lidding sheets is defined by the width of the strip of lidding material.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches a strip of lidding material (63) along a direction transverse to the conveying direction (Fig. 3) and lidding sheets are cut in said strip of lidding material (63; Col 4 lines 1-10), so that the length of the lidding sheets (63) is defined by the width of the strip of lidding material (63) providing variable sized basic 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the input station of Michellon in view of Takamatsu with the input station of Braber since Col 1 lines 37-52 of Braber suggests that such a modification provides variable sized basic sheets increasing flexibility of the installation for the purposes of improving the efficiency of the installation. 

Regarding Claim 16 the modified invention of Michellon in view of Takamatsu and Braber teaches the invention as described above. Michellon further discloses an input station (10) in which a strip of thermoplastic material (Col 4 lines 53-60) is fed along a supply direction transverse to the conveying direction (Col 5 lines 11-28) and 

However, Michellon in view of Takatsu does not expressly teach the upstream cutting tool being part of the input station.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches an input station (37) in which basic sheets (40) whose length is defined by the width of the strip of thermoplastic material (24) are cut in said strip of thermoplastic material (24) the upstream cutting tool being part of the input station (Col 2 lines 62-66) providing variable sized basic sheets, increasing flexibility of the installation for the purposes of improving the efficiency of the installation. (Col 1 lines 37-52)



Regarding Claim 17 the modified invention of Michellon in view of Takamatsu teaches the invention as described above. Michellon further discloses the processing stations (10, 24, 26, 36, 50, 38, 40, 42, 44) further comprise a station for filling (38) the thermoformed containers and a station for closing (40, 42) the containers by application of the lidding sheets (Col 6 lines 40-43) on the basic sheets (12) including the thermoformed containers,

However, Michellon in view of Takatsu does not expressly teach the installation further comprising cutting station where basic sheets are cut in said strip of thermoplastic material so that said each basic sheet has a length defined by the width of the strip of thermoplastic material, the upstream cutting tool being part of the cutting.

Braber teaches an installation for producing containers by thermoforming that includes a plurality of processing stations (28, 35, 37, 56, 60, 80, and 82). Braber further teaches comprising cutting station (37) where basic sheets (42) are cut in said strip of thermoplastic material (24) so that said each basic sheet (42) has a length defined by the width of the strip of thermoplastic material (24), the upstream cutting tool (37) being part of the cutting providing variable sized basic sheets, increasing flexibility of the installation for the purposes of improving the efficiency of the installation. (Col 1 lines 37-52)

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oses US 20090301920; waste cutting par 94

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731